Citation Nr: 1210360	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	JOSEPH R. MOORE, ATTORNEY


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1985 to June 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In December 2009 the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court set aside the Board's December 2009 decision and remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims service connection for multiple sclerosis.  He was examined by VA in October 2006.  However the examination was not adequate to allow a determination by the Board in this claim.  While the examiner discussed  the Veteran's symptoms of numbness and tingling of the hands and pain under the shoulder blades, the examiner did not discuss other symptoms such as weakness, incoordination, stiffness in the hands, and falls and imbalances reported by the Veteran.  Further, the examiner did not discuss the claim of the Veteran's representative that the possible in-service reference to Epstein Barr Virus might have been a precursor to the later diagnosed MS.  The examiner also did not consider the lay statements submitted in support of the claim.  Additionally since the issuance of the October 2006 determination a private examiner has offered a February 2012 opinion.  This has not been reviewed or addressed by the VA examiner.  

Thus an addendum opinion is necessary.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's complete claims file to include a complete copy of this remand to the October 2006 VA examiner for an addendum opinion.  If this examiner is no longer available, have the file reviewed by a board certified neurologist for an opinion.  The examiner should review all evidence in the file to include addressing the February 2012 private record.  The examiner must offer an opinion with complete and detailed rationale as to whether the Veteran's current MS was manifested to a compensable degree in service or with seven years of service discharge.  In making this determination, the examiner must address the following:

a.  Whether all of the symptoms reported are jointly possible harbingers of the currently diagnosed MS.  This would include the symptoms of numbness and tingling in the hands, pain under the shoulder blades, weakness, incoordination, stiffness of the hands and falling or imbalance.  

b.  Whether the inservice reference to Epstein Barr Virus was a precursor to the current MS. 

c.  Consider and address the lay statements offered by the Veteran in support of his claim.   This would include the letters from his friends and from his mother.  

All conclusions and opinions must be supported by complete rationale.  


2.  Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report requested.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


